COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Germain Lawon Davis v. The State of Texas

Appellate case number:    01-13-00947-CR

Trial court case number: 1330760

Trial court:              182nd District Court of Harris County

        On April 1, 2014, this case was abated and remanded to the trial court to determine (1)
whether appellant still wishes to pursue his appeal and (2) whether cause exists to remove
appellant’s appointed counsel and, if so, to appoint substitute counsel. The supplemental record
reflects that appellant wishes to pursue his appeal and that the trial court did not find cause to
remove appellant’s appointed counsel. The record further reflects that the trial court ordered
appellant’s brief to be filed within 30 days of the date of the hearing, which was held on April 7,
2014. Accordingly, we REINSTATE this case on the Court’s active docket.

         Appellant’s brief is ORDERED to be filed by no later than May 7, 2014. The State’s
brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s brief. See Tex.
R. App. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: April 18, 2014